Citation Nr: 1029133	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-03 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

C. Lawson


INTRODUCTION

The Veteran served on active duty from May 1962 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2005, a statement of the case 
was issued in February 2006, and a substantive appeal was 
received in February 2006.  The Veteran requested a Board hearing 
but failed to appear for it in May 2010.  His request for a Board 
hearing request will therefore be considered withdrawn.  
38 C.F.R. § 20.704(d) (2009).

In its April 2005 decision, the RO denied the Veteran's 
application to reopen his claim for entitlement to service 
connection for PTSD.  The RO adhered to this decision its 
February 2006 statement of the case (SOC).  It is not clear 
whether the RO continued to deny the application in its 
subsequent SOCs (SSOCs) or granted the application and denied the 
claim on the merits.  In any event, the Board must initially 
determine whether new and material evidence has been submitted, 
regardless of the RO's actions in this regard.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board's decision granting the application to reopen the claim 
for entitlement to service connection for PTSD is set forth 
below.  The reopened claim for service connection for PTSD is 
addressed in the remand following the order; this matter is being 
remanded to RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied the Veteran's 
application to reopen his claim for service connection for PTSD.  
The Veteran did not appeal this decision.

2.  Evidence received since the July 2003 decision qualifies 
under the recent amendment to the PTSD regulation as new and 
material evidence.





CONCLUSIONS OF LAW

1.  The July 2003 decision that denied the application to reopen 
the claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the July 2003 decision is new and 
material and the claim for service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the application to reopen the 
claim service connection for PTSD, the application is 
substantiated, and there are no further VCAA duties with regard 
to it.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Generally, a claim which has been denied in a final unappealed 
rating decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

For applications to reopen received after August 21, 2001, new 
evidence is defined as existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence previously of record, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

In July 2003, the RO denied the Veteran's claim for service 
connection for PTSD.  The Veteran was notified of this denial in 
a letter later that month, but did not appeal.  Therefore, this 
denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  The RO's denial was based on the fact that, although 
there was a diagnosis of PTSD, there was insufficient evidence to 
show that stressful experience occurred.  See 38 C.F.R. § 
3.304(f) (service connection for PTSD requires evidence of a 
medical diagnosis of PTSD, a link between current symptoms and an 
in-service stressor, and credible supporting evidence that a 
claim stressor occurred). 

The evidence before the RO included the Veteran's service 
personnel records, which indicated that the Veteran served in the 
Republic of Vietnam from July 1966 to July 1967 as a combat 
engineer with CoB70thEngrBn.  The Veteran alleged that he was 
under constant fire in a combat zone in An Khe, and that he dealt 
with land mines every day.  Effective July 13, 2010, 38 C.F.R. 
§ 3.304(f) was amended to reduce the evidentiary burden of 
establishing a stressor when it is related to a fear of hostile 
military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 
13, 2010), to be codified at 38 C.F.R. § 3.304(f)(3).  VBA 
Training Letter 10-05 (July 16, 2010) states with regard to this 
amendment: "To reopen a claim under new § 3.304(f)(3), VA will 
accept a Veteran's lay statement regarding an in-service stressor 
- 'fear of hostile military or terrorist activity' - as 
sufficient to constitute new and material evidence for the 
purpose of reopening a previously denied claim, if the Veteran's 
record otherwise shows service in a location involving exposure 
to 'hostile military or terrorist activity.'  If review of the 
record discloses a previously submitted lay statement 
demonstrating 'fear of hostile military or terrorist activity,' 
such statement will be sufficient for reopening a claim if the 
Veterans' record otherwise demonstrates service in a location 
involving exposure to 'hostile military or terrorist activity.'"   
 
The Veteran's previously submitted lay statement demonstrates 
fear of hostile military activity and his records, including his 
service personnel records, his military occupation specialty 
(MOS) of combat engineer, and his Vietnam Service Medal, show 
service in a location involving exposure to hostile military 
activity.  Pursuant to the VBA training letter interpreting the 
recent amendment to the PTSD regulation, this statement is 
sufficient to reopen the claim.  Reopening of the claim for 
service connection for PTSD is therefore in order.


ORDER

The application to reopen the claim for service connection for 
PTSD is granted.


REMAND

Given that the Veteran has been diagnosed with PTSD and he served 
in a location that would involve hostile military activity as 
evidenced by his service personnel records, MOS as a combat 
engineer, and Vietnam Service Medal, a VA psychiatric examination 
is warranted.  See VBA Training Letter 10-05 ( "[I]f review of 
an application for benefits discloses a compensation claim for 
PTSD and the Veteran's DD-Form 214 verifies service in a location 
that would involve 'hostile military or terrorist activity' as 
evidenced by such awards as . . . Vietnam Service Medal, this 
evidence would be sufficient to schedule the veteran for a VA 
psychiatric examination).  The examination should conform to the 
recent PTSD regulation amendment, as described in VBA Training 
letter 10-05, including Attachment A.

Accordingly, the claim for service connection for PTSD is 
REMANDED for the following action:

Schedule the Veteran for a new VA 
examination in accordance with 75 Fed. Reg. 
39843-01 (July 13, 2010),  as explained in 
VBA Training Letter 10-05.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


